Citation Nr: 1020258	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  08-37 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable evaluation for prurigo 
nodularis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to 
November 1967 and from January 1969 to September 1984.  He is 
the recipient of the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2007 rating decision of a Decision Review 
Officer (DRO) at the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas, which 
granted the Veteran's claim of entitlement to service 
connection for prurigo nodularis and assigned an initial 
noncompensable evaluation, effective October 5, 2006.

In December 2009, the Veteran and his wife testified before 
the undersigned Acting Veterans Law Judge sitting at the RO 
in North Little Rock, Arkansas.  A transcript of the hearing 
has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claim.

The Veteran's prurigo nodularis was assigned an initial 
noncompensable evaluation, effective October 5, 2006, the 
date VA received the Veteran's claim of entitlement to 
service connection for the such disability.  

The Veteran last underwent VA examination for his prurigo 
nodularis in June 2007.  At the time of the Veteran's 
December 2009 hearing before the Board, he described 
symptomatology of his skin condition worse than that observed 
during his June 2007 VA examination.  Thus, the Veteran 
contends that he is entitled to an initial compensable 
evaluation.  

The Board notes that the most recent VA treatment records 
associated with the claims file are dated in October 2008.  
At the time of his hearing before the Board, the Veteran 
reported that he receives VA treatment for his skin condition 
in North Little Rock, Arkansas, and that he intended to seek 
additional VA treatment to begin a prescription medication 
regimen for his skin condition.  Because VA is on notice that 
there are additional records that may be applicable to the 
Veteran's claim and because these records may be of use in 
deciding the claim, these records are relevant and should be 
obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Where a Veteran claims that his or her condition is worse 
than when originally rated, and the available evidence is too 
old for an adequate evaluation of the claimant's current 
condition, VA must provide a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993).  VA's duty to assist 
includes providing a thorough and contemporaneous medical 
examination, which takes into account prior medical 
evaluations and treatment.  Id.; see also Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  As the Veteran was last 
afforded a VA examination in June 2007 and has described more 
severe symptomatology since that time, the Board finds that a 
remand is necessary in order to afford the Veteran a 
contemporaneous medical examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file treatment records from the 
VAMC in North Little Rock, Arkansas, 
dated from October 2008 to the present.  
All reasonable attempts should be made 
to obtain such records.  If any records 
cannot be obtained after reasonable 
efforts have been made, issue a formal 
determination that such records do not 
exist or that further efforts to obtain 
such records would be futile, which 
should be documented in the claims 
file.  The Veteran must be notified of 
the attempts made and why further 
attempts would be futile, and allowed 
the opportunity to provide such 
records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any relevant 
outstanding medical records, the 
Veteran should be scheduled for a VA 
examination to determine the current 
nature and severity of his prurigo 
nodularis.  

The Veteran's claims file and a copy of 
this remand should be made available to 
the examiner for review. The examiner 
should review the claims file in 
conjunction with the examination and 
make a note of such review in the 
examination report.  Any evaluations, 
studies, and tests deemed necessary by 
the examiner should be conducted.  

The examiner should specify, in detail, 
all current manifestations of the 
Veteran's prurigo nodularis, to include 
any residual scarring.  In reporting 
such, the examiner should take into 
account the Veteran's lay statements 
regarding the frequency of outbreaks as 
well as any tenderness and pain he 
experiences as a result of such 
disability.  

3.  Then, after ensuring any other 
necessary development has been 
completed; readjudicate the Veteran's 
claim of entitlement to an initial 
compensable evaluation for prurigo 
nodularis based on the entirety of the 
evidence.  If the claim remains denied, 
the Veteran and his representative 
should be issued a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The Veteran  has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

